EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 4/6/21. Please see attached Examiner’s Amendment document for changes.

Six new dependent claims are being added, bringing the total number of claims to thirty, or ten in excess of twenty. Applicant has already paid $200 for four of these extra claims and now owes $300 for the six being added at this time. The $300 due will be charged to Deposit Account No. 50-0624 of Norton Rose Fulbright US LLP.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	4/7/21